Citation Nr: 1719694	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a transient ischemic attack (TIA).

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a low back disorder.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to an extension of a temporary total evaluation for convalescence due to right shoulder surgery, in effect from March 6, 2012 to April 30, 2012.

13.  Whether the reduction in the rating for a right shoulder disability from 30 percent to 20 percent disabling, effective October 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served in the United States Army from August 2007 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 (psychiatric disorder, tinnitus, TIA, low back, and right knee), April 2013 (TBI, temporary total evaluation for right shoulder), October 2014 (left shoulder), May 2015 (neck, erectile dysfunction), and July 2015 (right shoulder reduction) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Travel Board hearing in May 2016; regrettably, a transcript of the hearing could not be produced.  Therefore, in November 2016, the Board remanded this case in order to afford the Veteran a new hearing.  In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder; 2) entitlement to service connection for a TIA; 3) entitlement to service connection for hypertension; 4) entitlement to service connection for a low back disorder; 5) entitlement to service connection for erectile dysfunction; and 6) entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's claimed TBI is not related to service or to an incident of service origin.

2.  Sleep apnea had its onset in service.

3.  The preponderance of the evidence shows that the Veteran's claimed neck disorder is not related to service or to an incident of service origin.

4.  Tinnitus had its onset in service.

5.  Left shoulder rotator cuff tendinopathy and impingement status post arthroscopic debridement and bursectomy is secondary to service-connected right shoulder labral tear and subscapularis rotator cuff tear.

6.  The Veteran's convalescence for his right shoulder surgery began March 6, 2012 and ended prior to May 1, 2012.

7.  The RO's decision to reduce the Veteran's evaluation for a right shoulder disability from 30 to 20 percent as of October 1, 2015 was not supported by the evidence contained in the record at the time of the reduction because that evidence did not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for TBI have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).

3.  The criteria for establishing entitlement to service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).

4.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  Left shoulder rotator cuff tendinopathy and impingement status post arthroscopic debridement and bursectomy resulted from service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.310 (2016).

6.  An extension of the temporary total evaluation based on surgical treatment necessitating convalescence for the right shoulder disability from March 6, 2012 to April 30, 2012 is not warranted.  38 C.F.R. § 4.30 (2016).

7.  The RO's decision to reduce the evaluation for service-connected right shoulder disability from 30 to 20 percent as of October 1, 2015 was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service Connection for TBI

The Veteran contends that he has a TBI as a result of a fall on his head in service.  In May 2013, the Veteran asked, "Does the VA actually fail to consider falling 20 feet, and landing on one's shoulder can happen without the Veteran's head bouncing off the ground?  This is amusing to even think about."

In statements dated October 2013, May 2014, and April 2015, the Veteran reasserted that his claimed TBI is due to a 20-foot fall on his head in service.  The Veteran also told the May 2009 VA examiner that his documented right shoulder injury in service included hitting his head.

At his January 2017 videoconference hearing, the Veteran testified that "I remember coming up over the wall and noticing that my buddy had fallen and trying to stop and then the next thing I remember was I was running; at that time the side of my head and my shoulder was hurting."  See transcript, p. 3.  He further testified, "They told me that I landed on the side of my head and my shoulder and I was out for a short period of time, not more than a minute."  Id., p. 4.  He subsequently testified, "I don't know how long I was out, if I was even out."  Id., p. 7.  The Veteran concluded that his claimed TBI is due to falling from a 20 foot wall during service.  Id., p. 23.

The most probative evidence shows that the Veteran's claimed TBI did not begin in, or result from, his service.  Specifically, a VA clinician recorded in March 2010 that the Veteran "Denies history of...[any] head/neck injury."  The Board finds that the Veteran's denial of a head injury to a VA clinician in March 2010 is exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, the Veteran's statement to the March 2010 VA clinician is consistent with his service treatment records, which include no complaints, diagnosis, or treatment of any TBI or head trauma.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Indeed, in his February 2008 Report of Medical History at separation from service, the Veteran reported that he did not have, and had never had, a head injury, memory loss, or amnesia.  Similarly, in his February 2008 Report of Medical Examination, a clinician found that the Veteran's head and neurologic systems were normal.  Id. 

The Board recognizes that, in August 2015, the Veteran explained the absence of any reports of a TBI or head injury in his service treatment records by asserting that "The Army medical personnel were dealing with [the] major shoulder injury and cared less about other residuals that occurred, unless it changed the discharge that was pending."  However, the Board finds that the credibility of that explanation is outweighed by the Veteran's own March 2010 denial of any history of head injury, by his express denial of any head injury in his March 2008 Report of Medical History at separation from service, by a service clinician's finding that the Veteran's head and neurologic systems were normal in his February 2008 Report of Medical Examination at separation from service, and by the facial implausibility of service clinicians caring less about a TBI than a right shoulder injury or being somehow incapable of identifying and treating both concurrently.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Consequently, the Board concludes that the Veteran did not sustain a TBI or other head injury in service, including during his documented fall on his right shoulder in service.

The medical evidence of record is consistent with the absence of a TBI in service.  Specifically, in April 2012, a VA clinician administered an electroencephalogram (EEG) and found that "From a clinical and electroencephalographic standpoint these are non-epileptic seizures.  They appear to be of a psychological origin."  In May 2012, a VA clinician found that "Results from neuropsychological testing suggest [that the Veteran's] attention and memory symptoms are largely impacted by psychological distress, pain and fatigue, in the setting of no overt cognitive impairment."  In October 2012, a VA Compensation and Pension examiner found that "Current evidence does not suggest cognitive impairment related to TBI."

The Board recognizes that a January 2012 VA clinician found that the Veteran had a "Possible TBI during boot camp."  However, that finding is too speculative to support a finding of an in-service event.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive).  Moreover, this finding was based on the Veteran's self-report of a 20-foot fall on his head in service, which is an inaccurate factual predicate.

Additionally, the Veteran's lay assertion relating his TBI to service is not competent in this case because a TBI is a complex condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  No competent positive nexus opinion linking the Veteran's claimed TBI to service is of record.

In August 2015, the Veteran asserted that he was not given "a competent medical evaluation," and that this "is failure to assist."  The Board finds that the duty to assist by providing an adequate medical examination was met by the aforementioned October 2012 VA examination, wherein the examiner considered the Veteran's fall in service and his service and post-service medical records; described the claimed disability in sufficient detail; and supported his conclusion with a rationale based on test results.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed TBI to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for TBI is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for Sleep Apnea

The Veteran contends in an April 2015 statement that "I feel that the sleep apnea occurred while in service and is an ongoing issue and is worsened due to my issues from the service."

At his January 2017 videoconference hearing, the Veteran testified that he was moved to his own bunk in service because of his snoring.  See transcript, p. 28.  The Veteran further testified that although his first sleep apnea test and diagnosis were in 2010, they were for the same snoring symptoms that began in service, and his girlfriend and former spouse have both told him that he continued to exhibit breathing problems while sleeping since his separation from service.  Id., pp. 29-30.

The Veteran has a current diagnosis of obstructive sleep apnea from VA clinicians, including in January 2012.  Moreover, he is competent to report that he was told that he snored during service, and assigned his own bunk for that reason.  Finally, the Veteran is competent to report that he has been told that he continues to exhibit symptoms of sleep apnea from service to the present, as confirmed by his VA diagnosis.  No evidence to the contrary is of record.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Neck Disorder

The Veteran contends that he has a neck disorder as a result of a fall on his neck in service.  In May 2014, the Veteran stated that "VA is failing to understand that the Veteran fell between 18-20 feet, and landed on his...neck."

In statements dated March 2015, April 2015, June 2015, and August 2015, the Veteran reasserted that his claimed neck disorder is due to an 18-20 foot fall on his neck in service.

The most probative evidence shows that the Veteran's claimed neck disorder did not begin in, or result from, his service.  Specifically, a VA clinician recorded in March 2010 that the Veteran "Denies history of...[any] head/neck injury."  Similarly, in March 2011, another VA clinician recorded that the Veteran "Denies hx [history] of neck injury."  The Board finds that the Veteran's denials of a neck injury to VA clinicians in March 2010 and March 2011 are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker, 10 Vet. App. at 73.  Moreover, the Veteran's statements to the March 2010 and March 2011 VA clinicians are consistent with his service treatment records, which include no complaints, diagnosis, or treatment of any neck trauma.  Curry, 7 Vet. App. at 68.  Further, in his February 2008 Report of Medical Examination at separation from service, a clinician found that the Veteran's neck was normal.  Id.

The Board recognizes that, in August 2015, the Veteran explained the absence of any reports of a neck injury in his service treatment records by asserting that "The Army medical personnel were dealing with [the] major shoulder injury and cared less about other residuals that occurred, unless it changed the discharge that was pending."  However, the Board finds that the credibility of that explanation is outweighed by the Veteran's own March 2010 and March 2011 denials of any history of neck injury, by the Veteran's lack of report of any neck injury or disorder in his March 2008 Report of Medical History at separation from service, by a service clinician's finding that the Veteran's neck was normal in his February 2008 Report of Medical Examination at separation from service, and by the facial implausibility of service clinicians caring less about a neck injury than a right shoulder injury or being somehow incapable of identifying and treating both concurrently.  Buczynski, 24 Vet. App. at 224 (2011).  Consequently, the Board concludes that the Veteran did not sustain a neck injury in service, including during his documented fall on his right shoulder in service.

The medical evidence of record is consistent with the absence of a neck injury in service.  Specifically, in September 2008, a VA physician administered a magnetic resonance imaging (MRI) test of the Veteran's cervical spine, which was negative.  Also, in March 2011-approximately three years after service-a VA orthopaedic surgeon diagnosed a recent "acute onset left side neck, periscapular pain and muscle spasm with radicular symptoms."

The Board is cognizant that, at his January 2017 videoconference hearing, the Veteran testified that his orthopedic surgeon believes that his neck issues stem from his fall in service.  See transcript, p. 16.  This positive opinion is not of record, and the Veteran did not provide the necessary information-such as the name of the surgeon, the facility at which he or she is employed, or the date range of the statement-from which VA could attempt to obtain it.  Moreover, taken on its face, this opinion warrants no probative weight both because it lacks a rationale and because it is based on the inaccurate factual premise of a neck injury in service.

Additionally, the Veteran's lay assertion relating his claimed neck disorder to service is not competent in this case because a neck disorder is a complex condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  No competent positive nexus opinion linking the Veteran's claimed neck disorder to service is of record.

In August 2015, the Veteran asserted that the absence of a VA medical examination or opinion regarding service connection for his claimed neck disorder "is failure to assist."  The Board finds that a VA medical examination or opinion is not required here because the information and evidence of record does not establish that the Veteran suffered an event, injury, or disease of the neck in service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, as explained above, the Veteran had no complaints, diagnosis, or treatment of a neck disorder during service; was found by a service clinician to have a normal neck in his February 2008 Report of Medical Examination at separation from service; and twice told VA clinicians after service, for the purpose of treatment, that he had no history of a neck injury.  Id.  The Board finds that this evidence outweighs the Veteran's later reports of a neck injury in service, and therefore the McLendon test is not met.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed neck disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for a neck disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for Tinnitus

The Veteran contends in his September 2015 statement that acoustic trauma in service from rifles, automatic weapons, and explosives caused his current tinnitus.  At his January 2017 videoconference hearing, the Veteran testified that he has constant tinnitus that began in service, and he was exposed to noise from grenades and rifles in service.  See transcript, p. 31.

First, the Veteran is competent to observe his own tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Second, the Veteran has provided competent and credible testimony to the effect that he was exposed to acoustic trauma in service from rifles, automatic weapons, explosives, and grenades.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Third, he competently and credibly testified at his January 2017 videoconference hearing as to the onset of tinnitus during service, and the October 2012 VA examiner was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  As such, the evidence is in equipoise, and service connection for tinnitus is warranted.  38 C.F.R. § 3.102.

Service Connection for a Left Shoulder Disorder

As an initial matter, the Board observes that the issue of entitlement to service connection for a left shoulder disorder was not certified for appeal.  The Veteran filed his claim for entitlement to service connection for a left shoulder disorder in September 2013.  The RO denied the claim in an October 2014 rating decision, and the Veteran timely filed a notice of disagreement in February 2015, prior to the March 2015 regulatory change requiring use of the specified NOD form.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698.  VA has not yet issued a statement of the case (SOC).  In Archbold v. Brown, 9 Vet. App. 124 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the issuance of an SOC was not an absolute requirement for the acceptance of a Substantive Appeal.  The transcript of the January 2017 Board videoconference hearing constitutes a Substantive Appeal to perfect this issue.  See 38 C.F.R. § 20.202 (2016); see also Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As in the case of Archbold, the statements of the Veteran regarding this issue contain sufficient information to qualify as a Substantive Appeal pursuant to 38 C.F.R. § 20.202.  Moreover, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  The Board thus finds that the Veteran's testimony before the undersigned perfected his appeal of this issue and the Board has jurisdiction.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The Veteran contends in his January 2017 videoconference testimony that his left shoulder disorder was caused by overuse due to compensating for his service-connected right shoulder injury and subsequent surgeries.  See transcript, pp. 19-20.  

In March 2011, the Veteran told his treating VA clinician that he uses his left shoulder more since his right shoulder surgery, and now has left shoulder pain.

The Veteran has a current diagnosis of a left shoulder disorder.  Specifically, at his April 2014 VA examination, the Veteran reported that his left shoulder problems started about 1.5 years ago; the examiner diagnosed left shoulder rotator cuff tendinopathy and impingement.

A medical nexus opinion for secondary service connection is also of record.  Specifically, in April 2015, a VA surgeon opined that the Veteran's "more recent surgery on the left shoulder involved arthroscopic debridement and bursectomy, the need for which is often the result of overuse of the affected extremity.  It is likely that the preceding years of right shoulder problems have led at least in part to the subsequent development of [the] left shoulder's worsening symptoms."

While the Board acknowledges that the April 2014 VA examiner provided a negative nexus opinion as to secondary service connection based on the absence of "objective evidence to support that the Veteran's right shoulder caused or contributed to his left shoulder condition," the Board finds that the April 2015 VA surgeon's opinion warrants greater probative weight because it accounts for the increased usage of the left shoulder.  See Nieves-Rodriguez, 22 Vet. App. at 301.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left shoulder rotator cuff tendinopathy and impingement status post arthroscopic debridement and bursectomy is related to his service-connected right shoulder labral tear and subscapularis rotator cuff tear.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his left shoulder rotator cuff tendinopathy and impingement status post arthroscopic debridement and bursectomy.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to an Extension of a Temporary Total Evaluation for Convalescence due to Right Shoulder Surgery 

The Veteran is in receipt of a temporary total evaluation based on surgical or other treatment necessitating convalescence for his right shoulder labral tear and subscapularis rotator cuff tear from March 6, 2012 to May 1, 2012, pursuant to 38 C.F.R. § 4.30.

The Veteran contends in an April 2015 statement that "It took several more months before I was able to use my right arm" after his May 1, 2012 date of termination of benefits for convalescence.  At his January 2017 videoconference hearing, the Veteran testified that his right shoulder has not gotten better, he cannot exercise or throw a ball, and he has difficulty fishing.  See transcript, p. 17.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to §3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.  38 C.F.R. § 4.30.

Here, the most probative evidence shows that the Veteran's convalescence began on March 6, 2012-the date of his surgery-and ended prior to May 1, 2012.  Specifically, VA treatment records show that his right shoulder surgery took place on March 6, 2012.  On April 25, 2012, the Veteran began outpatient VA physical therapy for his right shoulder, which was in a sling.  At his May 1, 2012 VA outpatient physical therapy visit, the Veteran reported that he had been volunteering at a veterans' service organization, including answering telephones and making copies.  At his May 9, 2012 VA outpatient physical therapy visit, the Veteran reported that his right shoulder was doing fairly well, mostly sore and without significant pain.  As the Veteran was volunteering prior to May 1, 2012, it follows that he was not convalescing as of that date.  Thus, an extension of the Veteran's temporary total rating from March 6, 2012 to May 1, 2012 is not warranted.  38 U.S.C.A. § 4.30.

Whether the Reduction in the Rating for a Right Shoulder Disability from 30 percent to 20 percent disabling, Effective October 1, 2015, was Proper

In this decision, the Board finds that the decision to reduce the evaluation for service-connected right (major) shoulder disability from 30 to 20 percent as of October 1, 2015 was not proper.

The Court has held that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

In Brown, the Court articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421; see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.344, 4.10.

The Board finds that the RO's decision to reduce the Veteran's evaluation for his right shoulder disability from 30 to 20 percent was not supported by the evidence contained in the record at the time of the reduction.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the major arm at shoulder level warrants a 20 percent rating.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Here, any improvement in the Veteran's right shoulder does not actually reflect an improvement in his ability to function under the ordinary conditions of life and work.  Specifically, the Veteran testified that his right shoulder has not gotten better, he cannot exercise or throw a ball, and he has difficulty fishing.  See transcript, p. 17.  Similarly, at his April 2015 VA examination, the Veteran reported that he has flare-ups two to three times per week, lasting two hours each, wherein he cannot use his right shoulder.  Additionally, the April 2015 VA examiner observed that the Veteran has pain and severe tenderness to his right shoulder.  With respect to functionality, the April 2015 VA examiner added that the Veteran cannot frequently lift or carry heavy objects.

Based on the foregoing, the Board finds that the evidence of record at the time of the reduction did not support the decrease from 30 to 10 percent for the Veteran's service-connected right shoulder disability.

According the benefit of the doubt to the Veteran, the Board does not find that frequent flare-ups, pain, and severe tenderness resulting in an inability to lift or carry heavy objects  reflects an actual improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. § 3.344; see also Brown, 5 Vet. App. at 421.  The Veteran's symptoms at the time of the reduction simply had not improved sufficiently to show an improved ability to function, if at all.  Id.  Thus, the reduction of the Veteran's disability rating for his service-connected right shoulder disability from 30 percent to 20 percent was not proper.


ORDER

Service connection for TBI is denied.

Service connection for sleep apnea is granted.

Service connection for a neck disorder is denied.

Service connection for tinnitus is granted.

Service connection for left shoulder rotator cuff tendinopathy and impingement status post arthroscopic debridement and bursectomy is granted.

An extension of the temporary total evaluation for convalescence due to right shoulder surgery beyond March 6, 2012 to April 30, 2012 is denied.

The reduction in the evaluation of the Veteran's service-connected right shoulder disability from 30 percent to 20 percent was not proper; the appeal is granted and the 30 percent rating is restored, effective the date of the reduction.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service Connection for an Acquired Psychiatric Disorder

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board observes that the Veteran has clinical diagnoses.  Specifically, Dr. Karr diagnosed depression in July 2008.  The June 2009 VA examiner diagnosed major depressive disorder.  In July 2009, two private clinicians, M. Thompson and Dr. Ahmad, diagnosed depression.  In August 2009 and September 2009, a VA clinician diagnosed the Veteran with major depressive disorder and conversion disorder.  In July 2010, a VA clinician diagnosed depression.  The October 2012 VA examiner diagnosed dysthymia.  In November 2015, a VA clinician diagnosed mood disorder not otherwise specified (NOS).

Remand is required in order to obtain a VA medical nexus opinion regarding the Veteran's assertion of an injury in service, and secondary service connection.  Specifically, in August 2009 the Veteran told a VA clinician that he "has felt depressed since he was injured during basic training in 8/07."  In May 2010, the Veteran told a VA clinician that he attributes some of his depression to not being able to work because of his pain.  In January 2013, the Veteran asserted that his depressive disorder is due to his service-connected right shoulder disability and his low back disorder.  In April 2015, the Veteran attributed his depression to his daily physical pain from his injury in service.  Also in April 2015, the Veteran stated that "The depression is caused by the everyday pain and inability of being able to do the things that I like to do or used to do before I got hurt."  Moreover, in November 2015 a VA clinician wrote that the Veteran's "[symptoms] may also be related to his [history of] TIA, injury from his fall, or [history of] conversion [disorder]."  At his January 2017 videoconference hearing, the Veteran testified that a psychiatrist had characterized his conversion disorder as a neurological issue.  See transcript, p. 22.  The Veteran further testified that his depression is due to both what happened in service and his chronic pain and limitations from his current physical disabilities.  Id., p. 33, 35-36.  A medical nexus opinion as to those theories is warranted.

Service Connection for a TIA
 
With respect to the issue of entitlement to service connection for a TIA, remand is required in order to ascertain a diagnosis and obtain a VA medical nexus opinion regarding the Veteran's assertion of an injury in service and secondary service connection.  Specifically, in September 2008, Dr. Muhammad found a "clinical impression of transient ischemic attack [TIA] but suspicion of acute cerebrovascular accident based on the MRI....Need further confirmation and a Neurology opinion."  Later in September 2008, Dr. McMillan diagnosed a TIA without a supporting rationale.

In October 2012, a VA examiner recorded that the Veteran experienced an episode of severe chest pain; a throbbing headache; sudden onset blurry vision; right face, arm, and leg numbness; and slurred speech while riding his motorcycle on September 4, 2008.  The examiner opined that the Veteran's diagnosis was migraine, not a TIA.

In a January 2013 statement, the Veteran asserted that he had a TIA due to his fall in service.  In an April 2015 statement, the Veteran stated that his TIA started 6 months after separation from service, and is related to service.  In a September 2015 letter, the Veteran stated that his TIA is secondary to his depression.  In January 2017, the Veteran testified that doctors have told him that his TIA could have been due to his fall in service.  See transcript, p. 21.  A medical determination as to the diagnosis-TIA, migraine headache, or otherwise-and a nexus opinion as to the direct and secondary service-connection theories is warranted.

Service Connection for Hypertension

The Veteran contends in an April 2015 statement that his hypertension is caused by his service-connected pain-presumably, in his right shoulder.  He reported that his hypertension "started shortly after I got hurt while in service, but once again I did not complain about it."  In January 2015, a VA physician diagnosed hypertension, and wrote that "OSA [obstructive sleep apnea], obesity, and caffeine are likely contributing."  The VA physician did not provide a rationale for that opinion, and did not specifically opine as to direct service connection or to service connection as secondary to his service-connected right shoulder disorder.  Therefore, a VA medical opinion is warranted.

Service Connection for a Low Back Disorder

The Veteran contends in a January 2013 statement that his low back disorder is due to his 20-foot fall in service, and that he has "had issues with my back ever since."  The Veteran also stated that "I never once said that my back condition was due to carrying heavy rucksacks while on active duty.  I feel even though I may have been born with this 'congenital central canal stenosis' I did not have issues with my back until after I was injured in my fall."  The Veteran further stated that, "I complained to my Drill Sergeants and the doctors at Ft. Jackson, South Carolina about my back but they told me that there was nothing wrong with my back and that I was faking it to get more pain medication."

The Veteran reasserted that his back disorder was due to his fall in service in statements dated October 2013, April 2015, and September 2015.  At his January 2017 videoconference hearing, the Veteran testified that "the back issues didn't really...come into effect until I was med boarded and tried gaining gainful employment."  See transcript, p. 6.  He further testified that his back disorder is due to his fall in service.  Id., pp. 14-16.

The Veteran's low back diagnoses include a May 2009 VA examiner's diagnosis of lumbar spine strain; a December 2010 VA clinician's diagnosis per x-ray of diffuse disc bulge at L5-S1 with foraminal narrowing and underlying congenital canal stenosis; a January 2011 VA clinician's diagnosis per MRI of sciatica and likely congenital stenosis with diffuse disc bulge and impingement; a June 2012 VA clinician's diagnosis per MRI of degenerative changes in the lower lumbar spine; and an October 2012 VA examiner's diagnosis of a chronic lumbar strain with congenital central canal stenosis and degenerative changes.

The May 2009 VA examiner stated that "I am unable to resolve the issue of service-connection [for a low back disorder] without resorting to mere speculation given that there is no C-file for review and no other documentation...that I can access."  After reviewing the C-file, the October 2012 VA examiner opined that:

[The Veteran] had [a] traumatic fall in service and [went on] profile and was not [serving] on active duty for longer than 6 months to one year.  The MRI states congenital stenosis and this is not from fall and [he] claims he thinks it is from rucksacks that were heavy.  He was not in the service but 6 months and therefore the lumbar spine is not at least as likely as not service-related.  This is consistent with its x-rays as congenital in nature.  No radicular component [is] found on objective exam.

A medical opinion is warranted because the October 2012 VA examiner's diagnosis of a congenital low back disorder suggests that the disorder existed prior to service, but no notation of a low back disorder appears in the Veteran's August 2007 Report of Medical Examination at entrance.  As described above, the Veteran has asserted that his back disorder first manifested in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Therefore, a VA examiner should opine as to the likelihood that the Veteran's back disorders existed prior to service, and the likelihood that they were aggravated by service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Service Connection for Erectile Dysfunction

The Veteran contends in his January 2017 videoconference hearing testimony that his erectile dysfunction began after service, and is caused by the medication that he takes for his service-connection right shoulder disorder and his claimed low back disorder.  See transcript, pp. 26-27.  In January 2015, the Veteran's partner stated that the Veteran began experiencing symptoms of erectile dysfunction when he started taking methadone.  In June 2015, the Veteran stated that his medication lists erectile dysfunction as a side effect, and has caused same; he also submitted an article stating that Mirtazapine can cause "decreased sexual ability."

In November 2015, the Veteran alternatively asserted that his erectile dysfunction is secondary to his claimed acquired psychiatric disorder.

A VA clinician diagnosed the Veteran with erectile dysfunction in March 2010.

Based on the foregoing, the Board finds that the Veteran's June 2015 request for a VA medical opinion as to his erectile dysfunction is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for a Right Knee Disorder

The Veteran contends in his January 2013 statement that his right "knee condition is due [to] the constant dropping to a knee, the rough terrain as well as more than not likely slamming my knee into the ground when I fell 20 [feet] while on active duty.  Since the service I have had severe knee pain and issues with my [right] knee."  In April 2015, the Veteran stated that his right "knee issue is from service.  From slamming my knee into the ground after the fall, [and] from carrying the ruck sacks [and] from having to drop to my knees onto hard pavement all the time."  He again attributed his right knee disorder to an injury in service in a September 2015 letter.

At his January 2017 videoconference, the Veteran testified that his right knee started hurting about the second weekend in service.  See transcript, p. 9.  He stated that he first hurt his right knee "on one of our runs or marches."  Id., p. 10.  The Veteran further testified that he was given a knee brace in service.  Id., p. 8.  Finally, the Veteran asserted that the onset of his right knee problems was on active duty, and they have continued since.  Id., p. 12.

Remand is required because the Veteran's statements to his treating VA clinicians reflect that his right knee was injured after service; no complaints, diagnosis, or treatment of a right knee disorder appears in his service treatment records; and the October 2012 VA examiner's negative nexus opinion does not consider the Veteran's post-service reports of right knee injuries during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disorder and [] that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-including any service records documenting treatment for depression from the Ft. Jackson chaplain's office-and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his acquired psychiatric disorder, and of the nature and severity of his [] and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide a diagnosis of the Veteran's acquired psychiatric disorder(s).  If the examiner does not concur with the diagnoses of depression, major depressive disorder, conversion disorder, dysthymia, and mood disorder, then the examiner should explain why.

For each diagnosed acquired psychiatric disorder, the examiner must opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is related to or had its onset during service.

For each diagnosed acquired psychiatric disorder, the examiner should state whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused by his service-connected right shoulder, low back, or right knee disorder, or any combination thereof.

For each diagnosed acquired psychiatric disorder, the examiner should state whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was aggravated beyond the natural progress of the disease by his service-connected right shoulder, low back, or right knee disorder, or any combination thereof.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* The February 2008 Report of Medical History at separation from service, wherein the Veteran reported that he did not have, and had never had, nervous trouble of any sort, depression or excessive worry, or an evaluation or treatment for a mental condition.

* The February 2008 Report of Medical Examination at separation from service, wherein a clinician found that the Veteran was psychiatrically normal. 

* Dr. Karr's July 2008 diagnosis of depression.

* An April 2009 VA treatment record documenting that the Veteran had "depression since about age 8, txd with Zoloft when he was a teenager, he d/c for 2 years of college, and felt OK. When his mother died 7/07, he became depressed again, and then joined the service."

* VA examination reports, dated June 2009 and October 2012, including thorough reports of the Veteran's psychiatric history before, during, and after service.

* July 2009 diagnoses of depression by Dr. Ahmad and M. Thompson, ARNP.

* An August 2009 VA treatment record including a diagnosis of major depressive disorder and conversion disorder, wherein the Veteran stated that he has felt depressed since he was injured during basic training in August 2007.

* The Veteran's October 2009 statement that he sought treatment for depression at the Ft. Jackson chaplain's office.

* The Veteran's May 2010 VA treatment record wherein he attributed some of his depression to not being able to work because of his pain.

* A July 2010 VA clinician's diagnosis of depression.

* The Veteran's January 2013 statement that his depressive disorder is due to his right shoulder and low back disorders.

* The Veteran's April 2015 statement that his depression is due to his daily physical pains and limitations from his injury in service.

* The Veteran's September 2015 statement that he became depressed and moody in service.

* A November 2015 VA clinician's diagnosed of mood disorder NOS, possibly related to the Veteran's history of TIA, injury from a fall, or history of conversion disorder.

* The Veteran's January 2017 videoconference testimony that a psychiatrist had characterized his conversion disorder as a neurological issue (p. 22), and that his depression is due to both what happened in service and his chronic pain and limitations from his current physical disabilities.  (pp. 33, 35-36).

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any TIA or migraine disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide a diagnosis of the Veteran's claimed disorder.  The examiner should state whether he concurs with the September 2008 opinions of Dr. Muhammad and Dr. McMillan that the Veteran had a TIA, whether he concurs with the October 2012 VA examiner's opinion that the Veteran had a migraine, or whether there is another diagnosis, if any; and explain why.

For each such diagnosed disorder, the examiner must opine as to whether it is at least as likely as not that the disorder is related to or had its onset during service.

For each such diagnosed disorder, the examiner should state whether it is at least as likely as not that the disorder was caused by his claimed acquired psychiatric disorder.

For each such diagnosed disorder, the examiner should state whether it is at least as likely as not that the disorder was aggravated beyond the natural progress of the disease by his claimed acquired psychiatric disorder.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* The February 2008 Report of Medical History at separation from service, wherein the Veteran reported that he did not have, and had never had, frequent or severe headache, or seizures, convulsions, epilepsy, or fits.

* The February 2008 Report of Medical Examination at separation from service, wherein a clinician found that the Veteran's head, heart, and neurologic systems were normal.

* Dr. Yu's September 2008 finding of: "Right-sided hemisensory deficit and transient weakness.  Etiology uncertain.  Negative brain MRI.  Transient ischemic attack [TIA] should be considered.  However, the patient still has persistent right side sensory deficit."

* Dr. Muhammad's September 2008 "Clinical impression of transient ischemic attack [TIA] but suspicion of acute cerebrovascular accident based on the MRI....Need further confirmation and a Neurology opinion."

* Dr. Hancock's September 2008 finding of "No definite radiographic evidence of acute cardiopulmonary disease."

* Dr. McMillan's September 2008 diagnosis of TIA.

* The October 2012 VA examiner's report that the Veteran experienced an episode of severe chest pain; a throbbing headache; sudden onset blurry vision; right face, arm, and leg numbness; and slurred speech while riding his motorcycle on September 4, 2008, as well as the VA examiner's opinion: "Doubt [diagnosis] of TIA or stroke based on young age, lack of stroke risk factors, associated headache suggesting migraine with episode, and recurrence of migraines with transient but similar [right] numbness since that time....TIA/CVA diagnosis is not supported.  He had a negative MRI brain 9/5/08 following initially reported abnormal MRI 9/4/08 which makes stroke very unlikely.  Suspect that the reported abnormality on MRI from 9/4/08 was due to artifact....Onset of migraines in 2007 during the service as claimed by the Veteran is not supported by the available records."

* The Veteran's January 2013 statement that he had a TIA due to his fall in service.

* The Veteran's April 2015 statement that his TIA started 6 months after separation from service, and is related to service.

* The Veteran's September 2015 statement that his TIA is secondary to his claimed depression.

* The Veteran's January 2017 videoconference testimony that doctors have told him that his TIA could have been due to his fall in service.  See transcript, p. 21.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his hypertension.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

If the examiner disagrees with the January 2012 VA examiner's diagnosis of hypertension, then he or she should explain why.

The examiner must opine as to whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset during service.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension was caused by his service-connected right shoulder disorder, sleep apnea, or a combination thereof.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond the natural progress of the disease by his service-connected right shoulder disorder, sleep apnea, or a combination thereof.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* The February 2008 Report of Medical History at separation from service, wherein the Veteran reported that he did not have, and had never had, high or low blood pressure.

* The February 2008 Report of Medical Examination at separation from service, wherein a clinician found that the Veteran's blood pressure was 139 (systolic) / 77 (diastolic).

* The January 2012 VA physician's diagnosis of hypertension and finding that "OSA, obesity, and caffeine are likely contributing" to his hypertension.

* The Veteran's April 2015 statement that his hypertension is caused by his service-connected pain, and that his hypertension "started shortly after I got hurt while in service, but once again I did not complain about it."

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

6.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his low back disorders.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

If the examiner does not concur with any of the diagnoses of record, including a May 2009 VA examiner's diagnosis of lumbar spine strain; a December 2010 VA clinician's diagnosis per x-ray of diffuse disc bulge at L5-S1 with foraminal narrowing and underlying congenital canal stenosis; a January 2011 VA clinician's diagnosis per MRI of sciatica and likely congenital stenosis with diffuse disc bulge and impingement; a June 2012 VA clinician's diagnosis per MRI of degenerative changes in the lower lumbar spine; or an October 2012 VA examiner's diagnosis of a chronic lumbar strain with congenital central canal stenosis and degenerative changes, then the examiner should explain why.

For each diagnosed low back disorder, the examiner must opine as to whether it is at least as likely as not that the Veteran's disorder is related to or had its onset during service.

For the Veteran's diagnosed congenital central canal stenosis, the examiner should state the likelihood (e.g., unlikely, likely, or clear and unmistakable) that the disorder preexisted service.

For the Veteran's diagnosed congenital central canal stenosis, the examiner should state the likelihood (e.g., unlikely, likely, or clear and unmistakable) that the disorder was not aggravated by service.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* The Veteran's February 2008 Report of Medical History at separation from service, wherein the Veteran reported that he did not have, and had never had, recurrent back pain or any back problem.

* The Veteran's February 2008 Report of Medical Examination at separation from service, wherein a clinician found that his spine and other musculoskeletal systems were normal.

* VA examination reports dated May 2009 and October 2012.

* The May 2009 VA examiner's diagnosis of lumbar spine strain. 

* A December 2010 VA clinician's diagnosis per x-ray of diffuse disc bulge at L5-S1 with foraminal narrowing and underlying congenital canal stenosis.

* A January 2011 VA clinician's diagnosis per MRI of sciatica and likely congenital stenosis with diffuse disc bulge and impingement.

* A June 2012 VA clinician's diagnosis per MRI of degenerative changes in the lower lumbar spine.

* The October 2012 VA examiner's diagnosis of a chronic lumbar strain with congenital central canal stenosis and degenerative changes.

* The Veteran's statements that his back disorder was due to his fall in service, dated January 2013, October 2013, April 2015, and September 2015, as well as his January 2017 videoconference hearing testimony to that effect.   See transcript, pp. 6, 14-16.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

7.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination or a medical opinion without examination to determine the nature, extent, onset and etiology of his erectile dysfunction.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

If the examiner disagrees with the March 2010 VA examiner's diagnosis of erectile dysfunction, then he or she should explain why.

The examiner should state whether it is at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected right shoulder disorder, or by his claimed low back disorder and/or acquired psychiatric disorder, including the medications prescribed for those disorders.

The examiner should state whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated beyond the natural progress of the disease by his service-connected right shoulder disorder, or by his claimed low back disorder and/or acquired psychiatric disorder, including the medications prescribed for those disorders.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* The Veteran's January 2017 videoconference testimony that his erectile dysfunction began after service, and is caused by the medication that he takes for his service-connection right shoulder disorder and his claimed low back disorder.  See transcript, pp. 26-27.

* The Veteran's partner's January 2015 statement that he began experiencing symptoms of erectile dysfunction when he started taking methadone.

* The Veteran's June 2015 statement that his medication lists erectile dysfunction as a side effect, and has caused same.

* An article submitted by the Veteran in June 2015 showing that Mirtazapine can cause "decreased sexual ability."

* The Veteran's November 2015 statement that his erectile dysfunction is secondary to his claimed acquired psychiatric disorder.

* A VA clinician's March 2010 diagnosis of the Veteran's erectile dysfunction.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

8.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his right knee disorder.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

If the examiner does not concur with any of the diagnoses of record, including the May 2009 VA examiner's diagnosis of internal derangement superimposed on patella tendinitis; a March 2010 VA clinician's diagnosis of pain consistent with hyperextension injury; an April 2010 VA clinician's diagnosis of patellofemoral syndrome [PFS] per MRI; a July 2012 VA clinician's diagnosis of patellofemoral syndrome and chondromalacia; or the October 2012 VA examiner's diagnosis of patellofemoral pain syndrome, then the examiner should explain why.

For each diagnosed right knee disorder, the examiner must opine as to whether it is at least as likely as not that the Veteran's disorder is related to or had its onset during service.

In offering each opinion, the examiner should consider the Veteran's competent lay statements, as well as the following:

* The Veteran's February 2008 Report of Medical History at separation from service, wherein he reported that he did not have, and had never had, knee trouble.

* The Veteran's February 2008 Report of Medical Examination at separation from service, wherein a clinician found that the Veteran's lower extremities and musculoskeletal system was normal.

* The May 2009 VA examination report, wherein the examiner recorded the Veteran's statement that he "complains of right knee stiffness and swelling and is not sure when he injured it.  He thinks it may have been injured during Basic training when he fell off of a fifteen-foot height....He also recalls an episode where he had twisted a knee during physical training, but his knee pain worsened since his discharge from the service."  The examiner further recorded that the Veteran "was unaware of a particular injurious episode for his right knee."  The VA examiner diagnosed internal derangement superimposed on patella tendinitis.

* A February 2010 VA treatment record wherein the clinician recorded that the Veteran reported that his knee gave out 10 days ago; the Veteran denied having any previous problems with the knee.

* A February 2010 VA x-ray of the Veteran's right knee, which the clinician found "Impression: Unremarkable" and "Assessment: ? patella subluxations/dislocation of Right knee."

* A March 2010 VA treatment record wherein the Veteran reported experiencing right knee pain for one month following subluxation/dislocation of his patella.  The Veteran reported that he was walking in a mall when his knee hyperextended, and he thought that his kneecap was dislocated.  The clinician diagnosed pain consistent with a hyperextension injury.

* An April 2010 VA treatment record wherein a right knee x-ray is negative, and an MRI shows patellofemoral syndrome.

* A January 2012 VA physician's finding that the Veteran's "Right knee [was] injured while walking 1/2010."

* A July 2012 VA treatment record wherein the Veteran reported having right knee problems ever since he had a fall in basic training; the clinician diagnosed patellofemoral pain and chondromalacia.

* The May 2009 VA examination report, wherein the examiner recorded the Veteran's statement that he "injured [his right] knee walking in 2009 or 2010 with what he believes to be a patellar dislocation and has had chronic [right] knee pain around the patella since."  The examiner opined that the Veteran "injured [his right] knee after service with dislocation and has had chronic pain that is associated with the patella only on exam and therefore it is not at least as likely as not service-related, it is consistent with injury after the service."

* The Veteran's January 2013 statement that his right "knee condition is due [to] the constant dropping to a knee, the rough terrain as well as more than not likely slamming my knee into the ground when I fell 20 [feet] while on active duty.  Since the service I have had severe knee pain and issues with my [right] knee."

* The Veteran's April 2015 statement that his right "knee issue is from service.  From slamming my knee into the ground after the fall, [and] from carrying the ruck sacks [and] from having to drop to my knees onto hard pavement all the time."

* The Veteran's September 2015 letter, attributing his right knee disorder to an injury in service.

* The Veteran's January 2017 videoconference testimony that his right knee started hurting about the second weekend in service.  See transcript, p. 9.  He stated that he first hurt his right knee "on one of our runs or marches."  Id., p. 10.  The Veteran further testified that he was given a knee brace in service.  Id., p. 8.  Finally, the Veteran asserted that the onset of his right knee problems was on active duty, and they have continued since.  Id., p. 12.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

9.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


